DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/19 has been considered by the examiner.
Claims Analysis
	At least claim 1 recites “at least before the initial charging”, “a hollow volume…before the initial charging”, “a volume after full charging” and “a volume before the initial charging”, which indicate process/intermediate product limitations.  See also claim 9.  Only limitations which impart structure to the claimed all-solid-state battery are given patentable weight.  Limitations with respect to battery charging conditions are not given patentable weight.  Limitations with respect to intermediate products are not given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites “a solid electrolyte” at lines 6 and 7.  This limitation lacks proper antecedent basis.  Line 4 of claim 1 previously recites “a solid electrolyte”.  See also claim 10.
	Claim 1 recites “having a hollow shape at least before the initial charging”, which is indefinite.  It is unclear if the claimed filler particles have a hollow shape as the filler particles could have had a hollow shape “anytime” before initial charging.  Examiner suggests the claim be amended to clearly recite if the filler particles of the claimed battery have a hollow shape.  In addition, “the initial charging” lacks proper antecedent basis.  See also “an Fs/Ns ratio…is 0.25 or less at least before the initial charging”, which is similarly rejected as indefinite.
	Claim 1 recites “a ratio of a hollow volume (Fp) created by the filler particles included in the solid electrolyte layer per unit area before the initial charging and an expansion volume (Nv), which is  a difference between a volume after full charging and a volume before the initial charging in the negative electrode active material layer per unit area, is denoted by Fp/Nv, the Fp/Nv ratio is at least 0.1”, which is indefinite.  This section is confusing and unclear as different volume values are obtained during different charging conditions of the solid state battery.  Examiner suggests the claim be amended to recite properties of the claimed solid state battery as a product only.
	Claim 2 recites “the volume ratio (Fv)” and “the total volume”, which lack proper antecedent basis.  Note the phrase “at least before initial charging” has been rejected as indefinite.  See also claim 11.

	Claim 10 recites “a laminated electrode body” in line 8 and “the lamination direction” in line 10, which lack proper antecedent basis.  
Claim 10 recites “an Fp/Nv ratio of a hollow volume (Fp) created by the filler particles in the solid electrolyte layer per unit area before the initial charging and an expansion volume (Nv), which is a difference between a volume after full charging and a volume before the initial charging in the negative electrode active material layer per unit area, is at least 0.1”, which is indefinite.  This section is confusing and unclear as different volume values are obtained during different charging conditions of the solid state battery.  Furthermore, the claim recites an initial charging on the battery assembly has been performed.  
 	Each of claims 11-17 recite “an all-solid-state battery”, which lacks proper antecedent basis.  Examiner suggests “the all-solid-state battery”.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani, US 2017/0033352 A1 in view of Chu et al., US 7,070,706 B2.
Mizutani teaches an all-solid battery in at least Figure 2. The battery may have a laminated shape [0090].  The all-solid battery 100 has a cathode active material layer 11, an anode active material layer 12, a solid electrolyte layer 13 formed between the cathode active material layer 11 and the anode active material layer 12, a cathode current collector 14 for collecting current from the cathode active material layer 11, an anode current collector 15 for collecting current from the anode active material layer 12, and a battery case 16 for storing these members [0070].  
The anode mixture 10 has a first anode active material 1, a second anode active material 2, and a solid electrolyte material 3. Also, the first anode active material 1 is an active material having a carbon matrix 1a and a particle 1b containing Si or Sn dispersed into the carbon matrix 1a. Further, the anode mixture 10 has an average particle diameter of the first anode active material 1 of 15 m or less, a content of the carbon matrix 1a in the first anode active material 1 is 15% by weight or more and 65% by weight or less, a content of the particle 1b in the first anode active material 1 is 35% by weight or more and 85% by weight or less, and an average particle diameter of the particle 1b is 11 nm or less [0022].
The cathode active material layer to be used in the all solid battery is a layer containing at least a cathode active material, and may contain at least one of a solid electrolyte material, a conductive material, and a binder, as required [0077].

	Mizutani does not explicitly teach the solid electrolyte layer includes insulating inorganic filler particles having a hollow shape at least before initial charging [note the phrase “at least before initial charging” has been rejected as indefinite].  However, Chu teaches a composition and method for fabricating nano-tube composite polymer electrolyte. The composite polymer electrolyte is made by blending a suitable amount of highly dispersed, nano-tube, such as titanium dioxide (TiO2), with highly amorphous polymer electrolyte, such as polyethylene oxide. The hollow nano-tube structure facilitates salt dissociation, serves as temporary storage for lithium ions, creates new conducting mechanisms and improves the conductivity thereof (abstract).  One of skill would have been motivated to combine the highly dispersed, hollow nano-tube, such as titanium dioxide (TiO2) disclosed by Chu with the oxide solid polymer electrolyte material of Mizutani [0058] because the hollow nano-tube structure facilitates salt dissociation, serves as temporary storage for lithium ions, creates new conducting mechanisms and improves the conductivity of the solid polymer electrolyte layer.
	 Chu teaches the nano-tube composite polymer electrolyte has excellent ionic conductivity, and good mechanical and process properties. Therefore, they can be applied to high-energy Li secondary cell or other electrochemical devices, such as super capacitors or sensors.  The nano-tube modifier can enhance the conductivity and property of the polymer electrolyte. The nano-tube modifier includes TiO2, SiO2 or 
Moreover, when the solid-state composite polymer electrolyte film is applied to an electrochemical cell, the composite polymer electrolyte film made of the polymer substrate, the metal salt and the nano-tube modifier can improve the isolation between electrodes and avoid electrode shortage resulting from the contact of dendrimers of the electrodes (4:65-5:4).
	Regarding the Fs/Ns ratio of at least claim 1, Chu teaches the average diameter of the filler particles (Fs) is about from 20 nm to about 160 nm and Mizutani teaches the average diameter of the negative electrode active material (Ns) is 15 m or less.
Regarding the Fp/Nv ratio of at least claim 1 and the volume ratio Fv of at least claim 2, Chu teaches the nano-tube composite polymer electrolyte comprises the polymer substrate about from 30% to about 90% by weight; the metal salt about from 2% to about 30% by weight; and the nano-tube modifier about from 3% to about 30% by weight. It also can comprise the polymer substrate about from 60% to about 90% by weight; the metal salt about from 2% to about 50% by weight; and the nano-tube modifier about from 1% to about 20% by weight (4:20-33).  
Regarding claim 10, Mizutani teaches the solid state battery is pressed during manufacturing.  Examples of the methods for forming the anode active material layer using the anode mixture may include a method in which the anode mixture is disposed on one surface of the solid electrolyte material layer and then pressed [0074].  The all-solid battery may be a primary battery or a secondary battery, but preferably a secondary battery. The reason is because the secondary battery may be repeatedly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727